Citation Nr: 1816480	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-30 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bladder/prostate disorder, to include as secondary to service-connected erectile dysfunction and hypertension. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty service from December 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the electronic claims file.

In May 2016, the Board remanded this matter for additional development.


FINDING OF FACT

A bladder/prostate disorder was not present in service and was not shown to be casually related to service or to be proximately due to or aggravated by service-connected erectile dysfunction and hypertension.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bladder/prostate disorder, to include as secondary to service-connected erectile dysfunction and hypertension, have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103(c)(2) (2017) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2017).

In written statements and the January 2016 hearing transcript of record, the Veteran has asserted that his present bladder/prostate disorder is secondary to his service-connected erectile dysfunction and hypertension, to include medications prescribed to treat those disabilities.  He reported that he was diagnosed with an enlarged prostate at a VA medical facility in 2012.  He also testified that his VA physician told him that erectile dysfunction can cause problems with the bladder.

Service treatment records did not show any bladder/prostate complaints or findings.  The Veteran's genitourinary system was marked as normal on clinical evaluation in the January 1979 service separation examination report.  Post-service VA and private treatment records revealed the earliest pertinent bladder/prostate findings in 2010 such as benign prostate hypertrophy as well as nocturia and showed continued findings through 2018, including additional findings of microscopic hematuria.

A September 2011 VA examination report showed that there was no pathology to render a diagnosis for the Veteran's claimed bladder dysfunction or prostate condition.  It was noted that current medications did not have a side effect of bladder dysfunction.  In March 2017 VA examination reports and attached VA medical opinion, the examiner listed diagnoses of current microscopic hematuria and benign prostate hypertrophy with a date of diagnosis of 2012.  The Veteran reported having symptoms of urinary frequency, nocturia, hesitancy, dribbling, episodes of incontinence, and a history of urinary urge incontinence with leakage of small amount of urine.

After reviewing the claims file and examining the Veteran, the examiner noted that the Veteran's service treatment records were silent for diagnosis or complaints of a    bladder/prostate conditions or pathology, discussed the Veteran's post-service treatment for nocturia/benign prostate hypertrophy, and acknowledged he was currently service-connected for hypertension and erectile dysfunction, noting the current medications used in treating the Veteran for those disabilities.  The VA examiner then concluded that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  

In the cited rationale, the examiner highlighted that the post-service treatment records documented a diagnosis of benign prostate hypertrophy that was diagnosed more than 30 years after active duty service.  The examiner commented that medical literature did not show an etiological or pathophysiological link between the Veteran's service-connected conditions of hypertension and erectile dysfunction (to include medications taken for management of the service-connected disorders) and development of benign prostate hypertrophy or microscopic hematuria.  It was further noted that benign prostatic hyperplasia was a common problem among older men with signs and symptoms including urinary frequency, urgency, nocturia, hesitancy, and dribbling.  The examiner indicated that there was no evidence of record showing the Veteran's benign prostate hypertrophy being secondary to or permanently aggravated by the service-connected hypertension and/or erectile dysfunction, to include medications taken for management of the service-connected disorders.  The examiner further concluded that it was less likely as not that the Veteran's benign prostate hypertrophy and microscopic hematuria were secondary to or permanently aggravated beyond natural progression by the Veteran's service-connected hypertension and erectile dysfunction, to include medications taken for those conditions.  Finally, the examiner detailed that microscopic hematuria noted on a single urinalysis was not etiologically linked to or permanently aggravated by the Veteran's service-connected hypertension or erectile dysfunction and that prior medical records were silent for microscopic hematuria.

Based on the cumulative evidence of record, the Board finds that entitlement to service connection for a bladder/prostate disorder is not warranted.  In this case, there is no factual basis in the record that the present bladder/prostate disorder was incurred during service or manifested for years after his discharge from service in 1979.  In additional, post-service medical evidence of record first showed findings of a bladder/prostate disorder many years after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Although there is evidence of currently diagnosed bladder/prostate disorders, there is no probative evidence of record linking the disorders to active military service or any service-connected disability.  Significantly, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed bladder/prostate disorders and his active military service or his service-connected erectile dysfunction and/or hypertension.  In fact, in the March 2017 VA medical opinion, the examiner specifically addressed the Veteran's contentions that his claimed disorder was secondary to his service-connected erectile dysfunction and/or hypertension, to include medications taken to treat those disabilities.  The examiner provided a complete rationale for the stated opinions, citing to a detailed review of the evidence of record as well as medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The statements from the Veteran are competent evidence as to observable symptomatology, including pain and urinary frequency.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's claimed bladder/prostate disorder was a result of active military service or secondary to his service-connected erectile dysfunction and hypertension draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed bladder/prostate disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the March 2017 VA examiner considered the Veteran's lay assertions when providing the aforementioned medical opinions.

Accordingly, the criteria to award entitlement to service connection for a bladder/prostate disorder have not been established, either through probative medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a bladder/prostate disorder, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bladder/prostate disorder, to include as secondary to service-connected erectile dysfunction and hypertension, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


